MEMORANDUM **
Under 8 U.S.C. § 1252(a)(2)(B)®, we do not have jurisdiction to review the BIA’s denial of applications for cancellation of removal unless the petitioner asserts a colorable constitutional claim. Torres-Aguilar v. INS, 246 F.3d 1267, 1270-71 (9th Cir.2001). We have repeatedly warned that “a petitioner may not create the jurisdiction that Congress chose to remove simply by cloaking an abuse of discretion argument in constitutional garb.” Id. at 1271. Because the Moras’ due process claim does just that, we dismiss for lack of jurisdiction.
PETITION DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.